DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 4 and  6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 4 is allowed because applicant has converted objected dependent claim 4  to an independent claim by including limitations of original independent claim 1. The best combination of prior arts fails to expressly teach the limitation as a whole, 
“evaluating at least one 3D triangle from each the received triangular mesh data of the two or more three-dimensional (3D) object models as a reference triangle, and for each reference triangle: a). identifying three adjacent triangles that share a side with the reference triangle; b). calculating a total perimeter value for the length of the perimeters of the three adjacent triangles; and c). assigning the total perimeter value the total perimeter value to the reference triangle;
comparing the total perimeter values assigned to the one or more 3D object models to the total perimeter values assigned to the reference object; and
determining whether a match exists between one or more three-dimensional (3D) object models the 3D object and the reference object based upon an amount of matching of the obtained and stored total perimeter values.”
Claims 6-10 are allowable by virtue of dependency.

Regarding claim 11, Torabi teaches, A method for comparing two or more three-dimensional (3D) objects comprising:
receiving triangular mesh data describing one or more three-dimensional (3D) objects; (“[0229] In tool path generation, an input may be a STereoLithography ( STL) file, which is a standard file for 3D printing. In some cases, the file may comprise data of triangular mesh.”)
Putman teaches, comparing the perimeter values assigned to the 3D object to perimeter values assigned to the reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored perimeter values. (“[0063] In some embodiments, image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer;”)
However the best combination of prior arts fail to expressly teach, evaluating at least one 3D triangle from each of the received triangular mesh data of the two or more three-dimensional objects as a reference triangle, and for each reference triangle: identifying three adjacent triangles that share a side with the reference triangle; calculating a total perimeter value for a length of the perimeters of the three adjacent triangles; and assigning the total perimeter value to the reference triangle; comparing the total perimeter values assigned to the 3D object to total perimeter values assigned to a reference three-dimensional (3D) object; and determining whether a match exists between the two or three dimensional (3D) objects based upon an amount of matching of obtained total perimeter values.
Therefore claim 11 is allowed.
Claims 12-15 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612